      6:19-cv-03537-JD          Date Filed 07/23/21   Entry Number 20       Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

Paramount Shaw,                              )            Case No.: 6:19-cv-3537-JD
                                             )
                        Plaintiff,           )
                                             )
                  vs.                        )
                                             )            OPINION AND ORDER
United Mutual of Omaha Life Insurance        )
Company of North America,                    )
                                             )
                        Defendant.           )
                                             )


       This is an action seeking long-term disability benefits, which is governed by the Employee

Retirement Income Security Act (“ERISA”). This matter is before the Court on the parties’ cross

motions for Judgment on the Pleadings (DE 13, 14), pursuant to the ERISA Case Management

Order (DE 7). For the reasons set forth below, Defendant United Mutual of Omaha Life Insurance

Company of North America’s (“United” or “Defendant”) Motion for Judgment on the Pleadings

is GRANTED, and Plaintiff Paramount Shaw’s (“Shaw” or “Plaintiff”) Motion for Judgment on

the Pleadings is DENIED.

       I.     FINDINGS OF FACT

       Based on a review of the cross memoranda and administrative record, the Court finds the

following. Shaw was hired to work for Generations Group Homes, Inc. (“Generations”) as a

Residential Counselor on December 4, 2017. (DE 12-14, SHAW-002474.) Generations is a group

home, and Shaw’s job description included the following: “responsible for the supervision and

management of emotionally disturbed children and/or adolescents within a therapeutic residential

milieu serving as a positive role model and providing direct supervision of residents to prevent

acts of physical or sexual aggression, elopement, property destruction or other behavior that may


                                                 1
      6:19-cv-03537-JD        Date Filed 07/23/21        Entry Number 20        Page 2 of 14




place the residents, staff, or community at risk.” (DE 14, pp. 2-3.) The job description also

indicates that the job requires carrying up to 75 pounds, occasionally, for one to two hours and 76

pounds or more from zero to one hour per day. (DE 12-14, SHAW 002517.) As part of his

employment Shaw was insured under a group policy (“Policy”) issued by Defendant United and

held by Generations. Specifically, the Policy provided:

       “[T]he discretion and the final authority to construe and interpret the Policy. This
       means that [United has] the authority to decide all questions of eligibility and all
       questions regarding the amount and payment of any Policy benefits within the terms
       of the Policy as interpreted by [United]. Benefits under the Policy will be paid only
       if [United] decide[s], in [its] discretion, that a person is entitled to them. In making
       any decision, [United] may rely on the accuracy and completeness of any
       information furnished by the Policyholder or an Insured Person. [United's]
       interpretation of the Policy as to the amount of benefits and eligibility shall be
       binding and conclusive on all persons.”

(DE 12-2, Shaw 000309.) The Policy further provided for an exclusion for Pre-Existing

conditions:

       PRE-EXISTING CONDITION EXCLUSION

       A Pre-existing Condition means any Injury or Sickness for which You received
       medical treatment, advice or consultation, care or services, including diagnostic
       measures, or had drugs or medicines prescribed or taken in the 12 months prior to
       the day You become insured under the Policy. We will not provide benefits for any
       Disability caused by, attributable to, or resulting from a Pre-existing Condition
       which begins in the first 12 months after You are continuously insured under the
       Policy.

(DE 12-2, Shaw 000305-06.)

       Shaw was involved in a motor vehicle accident on March 1, 2018, the date of his effective

coverage under the Policy. (DE 12-14, SHAW 002475.) On April 26, 2018, as part of processing

Shaw’s short-term disability claim, Defendant issued an assessment (“April Assessment”) of Mr.

Shaw’s then current condition and its analysis of a one year look back contained in the Long Term

Disability (“LTD”) insurance policy, a period which is March 1, 2017 to February 28, 2018, to

determine if there were any pre-existing conditions during that time period that could potentially
                                                  2
      6:19-cv-03537-JD        Date Filed 07/23/21      Entry Number 20        Page 3 of 14




disqualify Shaw from LTD benefits. (DE 12-1, SHAW-000199-000203.) The April Assessment

cites the documents reviewed, including the attending physician statement of Dr. Carole Mercer,

an internist who cared for Mr. Shaw and his medical records from Dr. Mercer and other providers

for the period of March 10, 2017, to February 12, 2018. These include a lumbar spine x-ray from

November 10, 2017, and chest x-ray from December 18, 2017.

       The April Assessment also noted Mr. Shaw’s visit to Dr. Mercer on March 22, 2018, for

injury incurred as a result of the March 1, 2018, accident indicating he suffered neck pain, bulging

(cervical) discs, and (cervical) spinal cord compression and pain and numbness in hands and neck.

Dr. Mercer also noted that Mr. Shaw will be consulting with a neurosurgeon. (DE 12-2, SHAW

000201). A medical summary is then given regarding Mr. Shaw’s visits to his health care providers

during the look back period, including prostate surgery, coronary artery disease, dilated

cardiomyopathy, right inguinal hernia, hydroceles, umbilical hernia, constipation, hypertension,

elevated liver enzymes, lumbar facet disease, left lower back pain down leg-aching and fire, which

he has had since his twenties, and BPH (benign prostatic hyperplasia). The summary of the medical

analysis states that Mr. Shaw “did not complain or [seek] treatment or medications for neck

pain/bulging disc or spinal cord compression during the look back time. . . .” The same

observations are cited in the conclusion section. (DE 12-2, SHAW 000202.) The analysis ends

with a section entitled “CONSIDERATION/NEXT STEP: None.”

       On May 1, 2018, Mr. Shaw was examined by Dr. Philip Hodge (“Dr. Hodge”), a

neurosurgeon. There are extensive notes of that examination. (DE 12-1, SHAW 0177-00197.) Dr.

Hodge noted a diagnosis of “Cervical spondylosis with myelopathy” (SHAW 00177). Dr. Hodge

noted that:

       Cervical spondylosis with myelopathy-Primary Mr. Shaw presents after a motor
       vehicle accident approximately 1 month ago. Since that time, he has been having
       bilateral arm numbness tingling and pain. He also reports problems with balance at
                                                 3
      6:19-cv-03537-JD        Date Filed 07/23/21      Entry Number 20        Page 4 of 14




       night and minimal manual dexterity problems. He has increased reflexes on the
       right lower extremity suggestive of myelopathy. His MRI of the cervical spine
       shows severe stenosis from C3 to see (sic) 7 and high signal change in the cord at
       C6-7. I feel that he needs a posterior cervical laminoplasty from C#-C7 to prevent
       further neurologic deficit. He has a pre-existing condition that was aggravated by
       his motor vehicle accident.

(DE 12-1, SHAW 00186.) Dr. Hodge’s notes also gave a thorough listing of Mr. Shaw’s past

medical history as of May 1, 2018. It included diagnoses such as diabetes, hepatitis, kidney stones,

stroke, and other conditions, but there was no reference to any past medical history diagnosis

regarding the cervical spine. (DE 12-1, SHAW-000178.) The notes also listed Mr. Shaw’s

previous surgical procedures as of May 1, 2018, and contained several surgical procedures such as

prostate biopsy and hernia repair, but there were no surgeries listed regarding the cervical spine.

(DE 12-1, SHAW-000178-000179). Attached to Dr. Hodge’s notes was the report for a cervical

spine MRI performed on Mr. Shaw on April 10, 2018. Among other things, the report identified

moderate degenerative disc disease (“DDD”) at C3-C4, degenerative disc at C4-C5, degenerated

disc at C5-C6, severe DDD at C6-C7. The report indicates under “impression” among other things,

“central canal stenosis at C3-4 through C6-7.” (DE 12-1, SHAW 000189.)

       On June 1, 2018, Defendant issued a letter to Mr. Shaw indicating that benefits from the

Short Term Disability (“STD”) policy were approved for the period of March 7, 2018, through

May 4, 2018. Mr. Shaw had surgery on his surgical spine on or around July 21, 2018. (DE 12-8,

Shaw 001396.) On July 20, 2018, Mr. Shaw underwent cervical laminoplasty with decompression

on C-3-7. Unfortunately, the surgery did not result in him being able to resume working. (DE 12-

14, SHAW-002475.) Mr. Shaw was discharged from the hospital on July 26, 2018, and entered

RCP (Roger C. Peace) for rehabilitation. (DE 12-3, SHAW 000523.) He was discharged from that

facility on August 3, 2018, with direction of continuation of physical therapy and his family

providing 24/7 supervision.


                                                 4
      6:19-cv-03537-JD        Date Filed 07/23/21       Entry Number 20        Page 5 of 14




       Mr. Shaw’s employment with Generation ended around August 20, 2018. In connection

with the payments from the STD policy, Defendant did not claim that Mr. Shaw should not be able

to collect payments as a result of a pre-existing condition or that any part of the payment would be

offset as a result of receipt of other income. On or around August 10, 2018, records from

Southeastern Neurosurgical & Spine Institute, which performed Mr. Shaw’s cervical surgery, were

faxed to Defendant. (DE 12-1, SHAW 000097-000118) These pages provided in depth information

regarding Mr. Shaw’s injuries, treatment, history and more.

       On or around August 24, 2018, Mr. Shaw was telephone interviewed by Stephanie Smith

on behalf of Defendant. It was referred in an email prepared by Ms. Smith as an “Initial In depth

Telephone Call doc. (DE 12-18, SHAW 003269). A variety of issues were discussed on that call,

and the memorandum prepared by Ms. Smith regarding that call consists of a variety of topics and

under each topic are the questions asked and the answers provided by Mr. Shaw. Among the

questions asked were whether Mr. Shaw had any neck pain prior to the March 1, 2018, accident.

Mr. Shaw’s answer was “No.” (DE 12-18, SHAW 003270.) Mr. Shaw also indicated in response

to questioning that he had done in patient physical therapy for about a week (after the operation)

and then he was sent home but that he had an appointment for the next week to continue physical

therapy.

       On August 27, 2018, Defendant sent a letter to Mr. Shaw indicating that it had begun its

review of his ”medical documentation and eligibility information for the transition from [his]

Short-Term Disability claim to [his] Long-Term Disability Claim.” (DE 12-13, SHAW 002354-

002356.) The letter contains, among other things, a list of documents that Defendant requested

Mr. Shaw to provide, including records from several medical providers. The letter also states, “We

will not provide benefits for any Disability caused by, attributable or resulting from a Pre-existing



                                                 5
       6:19-cv-03537-JD         Date Filed 07/23/21        Entry Number 20         Page 6 of 14




Condition which begins in the first 12 months after You are continuously insured under the

Policy.” (DE 12-13, SHAW 002355.)

        In the year leading up to the accident, Mr. Shaw had numerous medical challenges, but he

had no symptoms or issues with his cervical spine. For example, on August 31, 2018, he caused

the urology department at Greeneville Health System to send to Defendant seventy-five (75) pages

of medical records regarding Mr. Shaw. It included many pages of records of his health prior to

his accident. (DE 12-17 – 12-18, SHAW 003145- 003218.) While most of the focus of these

records is on urological issues, there are documents that provide Mr. Shaw’s medical history. For

example, a medical history recorded by the urology department on or around January 23, 2018,

reflects a variety of medical issues unrelated to urology such as hepatitis, diabetes, and stroke. (DE

12-17, SHAW 003192.) There is no mention of any cervical issues.

        Mr. Shaw was still going to physical therapy as of October 30, 2018. That record also

shows that although Mr. Shaw was cleared by Dr. Hodge to return to work, Mr. Shaw had concerns

over being able to perform previous work requirements.1 On October 31, 2018, Plaintiff continued

to provide additional information to Defendant in support of his claim. On that day, as reflected in

a cover letter from counsel (DE 12-14, SHAW 002514), he electronically mailed his Job

Description from Generations (DE 12-14, SHAW 002515-002518) and a completed Health

Questionnaire (DE 12, SHAW 002519-002525), which provides the names, addresses and

telephone numbers of eleven medical providers he had consulted with on any condition from

January 1, 2017, to the then present date, as well as listing the names and dosages of approximately

20 medications, supplements, and vitamins that he has taken since January 1, 2017. The



1
         For these facts, Plaintiff cites to DE 12-1, SHAW-00181; however, the records do not appear to
correspond to these facts. The Court notes that the record is voluminous, and the Defendant did not object
to these facts. Accordingly, the Court treats these facts as undisputed.
                                                    6
      6:19-cv-03537-JD         Date Filed 07/23/21       Entry Number 20      Page 7 of 14




transmission also included a letter from the Social Security Administration notifying Mr. Shaw

that his Social Security benefits were increased as of January 1, 2018, because the previous

amounts that he had been sent were incorrect. (DE 12-14, SHAW 002526-002527.) The e-mail

transmission also included a copy of the accident report from the March 1, 2018, motor vehicle

accident that resulted in the injury. (DE 12-14, SHAW 002528.) The transmission also included

a form entitled “Third Party Authorization for Release of Information” authorizing certain

disclosure of medical information. (DE 12-14, SHAW 002529.)

       On November 16, 2018, Defendant sent a denial of benefits letter to Mr. Shaw’s counsel

regarding the claim for LTD payments. (DE 12-13, SHAW 002364-002371. It discusses, but does

not deny, benefits based on the “pre-existing condition exclusion.” The denial letter asserts that

determinations that the claimant is entitled to benefits may require certain supporting information,

such as clinical records and other sources. (DE 12-13, SHAW 002366.)           In the denial letter,

Defendant indicated that it based its decision on a variety of sources including records of some of

Mr. Shaw’s medical providers. The denial letter goes on to mention that Defendant asked for

certain other information. (DE 12-13, SHAW-002367.) The letter indicated that among the

information used to make its determination were medical records, the attending physician’s

statement portion of the application for STD from Dr. Carole Mercer (“Dr. Mercer”), dated March

22, 2018, three different health questionnaire forms, pharmacy records starting prior to the

exclusionary period and through September 18, 2018, medical records of Dr. Mercer throughout

the exclusionary period, and records from Dr. Philip Hodge, the neurosurgeon who operated on

Mr. Shaw for the period from which he treated Mr. Shaw. (DE 12-13, SHAW 002366). Nothing

in the letter suggests that Mr. Shaw’s health is such that he does not qualify for LTD or that he

falls within the exclusion for pre-existing conditions, stating:



                                                  7
      6:19-cv-03537-JD         Date Filed 07/23/21     Entry Number 20         Page 8 of 14




       In summary, because we have not received the requested Social Security Disability
       Retirement Award Letter and Medical records for the period of January 1, 2017 to
       present from Dr. Megan Witt, Kate Nattier, PA, Dr. Cory Mitchell, Hillcrest
       Hospital, Dr. William Curran, Dr. Steven Yarborough, Dr. Teresa Truman and
       Greenville Memorial Hospital, we are unable to render a decision on Mr. Shaw’s
       claim at this time. Therefore, no benefits are payable, and the claim has been denied.

(DE 12-13, SHAW 002370.) At that time, the providers from which Defendant were still seeking

records were limited to Dr. William Curran (a pulmonologist), Dr. Steven Yarborough (a

gastroenterologist), and Teresa Truman (a Nurse Practitioner in gastroenterology). (DE 12-9,

SHAW 001493.) Mr. Shaw appealed this denial of his LTD claim.

       On May 20, 2019, Mr. Shaw’s counsel received an email from Defendant indicating a

review was made of Mr. Shaw’s claim file. It stated that a previous letter of May 16, 2019, was

being amended to request documents for the period of January 1, 2017 to the present from Hillcrest

Hospital, Dr. Curran, Dr. Yarborough, Ms. Truman, and Greenville Memorial Hospital. The May

20, 2019, email also stated:

       We are requesting clarification of the medical record from Dr. Philip Hodge,
       Neurosurgeon. In the office visit dated May 01, 2018, Dr. Hodge states, "He has a
       pre-existing condition that was aggravated by his motor vehicle accident." Please
       request an explanation of the pre-existing condition Dr. Hodge is referring. We will
       accept a letter from Dr. Hodge addressing the specific condition. We do not have
       an authorization to request this directly from Dr. Hodge and it is your responsibility
       to provide this information for our review.

(DE 12-9, SHAW 001493.) On July 19, 2019, Defendant upheld the denial of the claim and

declined to pay LTD benefits. (DE 12-2, SHAW 000323-000328.) It cited the provisions in the

policy regarding the definition of Disability and Disabled. It also repeated the definition of “Pre-

existing condition” that appeared in the original denial letter and explained that for Proof of

Disability, “A completed claim form and other information needed to prove loss must be submitted

to US within 90 days after the end of the Elimination Period.” It also provided certain exceptions

to the deadline for proof of disability. The denial letter also contained the same language as the


                                                 8
      6:19-cv-03537-JD         Date Filed 07/23/21      Entry Number 20         Page 9 of 14




previous denial letter regarding the definition of pre-existing claims and the criteria for excluding

pre-existing claims. (DE 12-2, SHAW 000323-000324.) The letter also indicated that additional

information such as clinical records, charts, x-rays, poof of earnings and other diagnostic aids

might be required to present in order to receive an award. (DE 12-2, SHAW 000324.) The letter

then lists all of the information used as a basis for the denial of benefits. It included materials it

had considered in connection with the original LTD application and other materials including: x-

rays reports, chest X-rays reports, lumbar spine X-ray report, cervical spine MRI reports and

additional records generated a since the time of Mr. Shaw’s release from the hospital and beyond.

(DE 12-2, SHAW 000324-325.) The letter cited requests for other records from medical providers,

such as the previous request of Mr. Shaw’s pulmonologist and gastroenterologist. (DE 12-2,

SHAW 000326.) In denying the appeal, the letter stated, “we did not receive the above medical

documentation needed to determine whether the pre-existing condition exclusion applied to your

client’s claim. (DE 12-2, SHAW 000327.) It also states that it “did not receive medical records

for the period of January 1, 2017, to March 01, 2018, or verification that there were no records

from the providers identified.” The letter concludes by stating, “Due to the lack of information for

the time period requested, there was insufficient information to complete our eligibility review

regarding the pre-existing condition provision. Therefore, no benefits are payable, and Mr. Shaw’s

claim denial has been upheld.”

       II.     PROCEDURAL HISTORY

       On November 22, 2019, Plaintiff filed a Complaint in the Greenville County Court of

Common Pleas, and Defendants removed the action within 30 days of service. (DE 1.) In the

Complaint, Shaw alleges he is unable to perform the duties of any occupation due to several

limiting medical conditions. Shaw alleges a single cause of action under 29 U.S.C. § 1132(a)(1)(B)

to recover LTD benefits.
                                                  9
      6:19-cv-03537-JD        Date Filed 07/23/21       Entry Number 20        Page 10 of 14




       On October 13, 2020, the Parties filed a Joint Certification regarding the Administrative

Record, Plan Documents, standard of review, and other matters. (DE 8.) On January 7, 2021, the

Parties filed the Evidentiary Record as an appendix to the Joint Stipulation. (DE 12.) The

Administrative Record and Plan Documents are attached thereto as Exhibits 1 through 18. The

Parties stipulated the Court may dispose of this case based on cross-memoranda for judgment. The

Parties further stipulated that the central inquiry for resolution by the Court is “whether Defendant

abused its discretion in denying Plaintiff’s claim for benefits.” (DE 12, p. 3.) On January 7, 2021,

the Parties filed their cross motions for Judgment on the Pleadings. (DE 13, 14.) Under the

Amended Specialized Case Management Order, response briefs were due five days after the

submission of the cross-memorandum. (DE 7.) The Parties filed response briefs on January 12,

2021. (DE 16, 17.)

       III.    CONCLUSIONS OF LAW

               A.      Standard of Review

       A denial of benefits challenged under § 1132(a)(1)(B) is reviewed under an abuse of

discretion standard where, as here, “the benefit plan gives the administrator or fiduciary

discretionary authority to determine eligibility for benefits or to construe the terms of the plan.”

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). Here, the Parties have stipulated

that the standard of review is abuse of discretion. (DE 12, p. 3.) The abuse of discretion standard

is “highly deferential” to the plan administrator. Cosey v. Prudential Ins. Co. of Am., 735 F.3d

161, 168 (4th Cir. 2013). In applying this standard, “[t]he court must not disturb the administrator’s

decision if it is reasonable, even if the court itself would have reached a different conclusion.”

Haley v. Paul Revere Life Ins., 77 F.3d 84, 89 (4th Cir. 1996) (citation omitted). In assessing

reasonableness of the administrator’s decision, the Court may consider non-exclusive factors,

including:
                                                 10
     6:19-cv-03537-JD        Date Filed 07/23/21       Entry Number 20        Page 11 of 14




       (1) the language of the plan; (2) the purposes and goals of the plan; (3) the adequacy
       of the materials considered to make the decision and the degree to which they
       support it; (4) whether the fiduciary’s interpretation was consistent with other
       provisions in the plan and with earlier interpretations of the plan; (5) whether the
       decisionmaking process was reasoned and principled; (6) whether the decision was
       consistent with the procedural and substantive requirements of ERISA; (7) any
       external standard relevant to the exercise of discretion; and (8) the fiduciary’s
       motives and any conflict of interest it may have.

Champion v. Black & Decker (U.S.) Inc., 550 F.3d 353, 359 (4th Cir. 2008) (quoting Booth v.

Wal-Mart Stores, Inc. Assocs. Health & Welfare Plan, 201 F.3d 335, 342–43). Here, the Parties

have only made arguments relating to the first, third, fifth, and eighth factors. Analysis of those

factors is subsumed within the Court’s discussion below.

               B. United’s Decision to Uphold the Denial of Benefits Was Not an Abuse of
                  Discretion.

                   1. United’s Determination Was Supported by Substantial Evidence and
                      Based on the Consideration of Adequate Materials.

       As stipulated, the central inquiry is whether it was an abuse of discretion for United to deny

Plaintiff LTD benefits. The Administrative Record contains substantial evidence supporting

United’s determination. The record contains considerable evidence that Plaintiff’s neck and back

condition may have been pre-existing. There are more than a dozen references to Plaintiff’s history

of neck and back problems, and Dr. Hodge specifically noted that the motor vehicle accident

aggravated Plaintiff’s pre-existing condition. Thus, it was justifiable and reasonable for United to

require records from providers identified by Plaintiff who treated him during the “look back”

period, especially considering the discretion afforded to United under the Policy.

       Further, the materials underlying United’s decision in this case were adequate. The

administrative record contains a number of references suggesting that Plaintiff’s condition was

pre-existing and that he received treatment during the “look back” period. In light of these

references, United requested medical records from the Plaintiff's treating physicians during the


                                                11
      6:19-cv-03537-JD        Date Filed 07/23/21       Entry Number 20         Page 12 of 14




“look back” period to assist in its determination and it requested them from Plaintiff. Specifically,

the administrative record shows that United contacted Plaintiff or his counsel to inquire about the

status of records on more than a dozen occasions.

       The burden of showing disability is on the claimant. It is a claimant’s duty to gather the

evidence and provide it to the insurer. See Davidson v. Prudential Ins. Co., 953 F.2d 1093, 1096

(8th Cir. 1992); Mason v. M.F. Smith & Assocs., Inc., 158 F.Supp.2d 673, 684-85 (D.S.C. 2001).

It is well-settled Fourth Circuit law that a plan administrator is “under no duty to secure specific

forms of evidence.” Elliott v. Sara Lee Corp., 190 F.3d 601, 609 (4th Cir. 1999). Despite the fact

that the burden was on Plaintiff to prove his disability in this case, United extended significant

effort to obtain information from Plaintiff to ensure the completeness of the administrative record.

The absence of records in the record is due to Plaintiff’s repeated failure to provide the same.

Thus, the materials relied upon in this case were adequate.

                   2.   The Evidence Relied Upon by Plaintiff Does Not Show that United’s
                        Determination Was Unreasonable in Light of the Language of the
                        Plan.

       By Plaintiff’s admission, there is significant evidence that Mr. Shaw had degenerative disc

disease and stenosis with respect to his cervical spine during the lookout period. Plaintiff further

contends that for these conditions to disqualify him from the benefits, they would have to fall into

the category of “any injury or Sickness for which [Mr. Shaw] received medical treatment, advice

or consultation care or services, including diagnostic measures, or had drugs or medicines

prescribed or taken in the 12 months prior to the day [Mr. Shaw] become insured under the Policy.”

(DE 12-1, SHAW 000199.) However, the policy afforded United wide discretion:

       “[T]he discretion and the final authority to construe and interpret the Policy. This
       means that [United has] the authority to decide all questions of eligibility and all
       questions regarding the amount and payment of any Policy benefits within the terms
       of the Policy as interpreted by [United]. Benefits under the Policy will be paid only
       if [United] decide[s], in [its] discretion, that a person is entitled to them. In making
                                                 12
      6:19-cv-03537-JD          Date Filed 07/23/21      Entry Number 20        Page 13 of 14




          any decision, [United] may rely on the accuracy and completeness of any
          information furnished by the Policyholder or an Insured Person. [United's]
          interpretation of the Policy as to the amount of benefits and eligibility shall be
          binding and conclusive on all persons.”

(DE 12-2, Shaw 000309.) While the records may provide an accurate account of previous medical

history related to Mr. Shaw’s back, United is entitled to the documents it requested in accordance

with the terms of the Policy in order to determine whether to pay out disability benefits under the

Policy.

                     3. United’s Determination Was the Result of a Deliberate, Principled
                        Process.

          United’s decision in this case was both reasoned and principled, and Plaintiff was afforded

every opportunity to provide requested materials. Substantial evidence in an administrative record

has been defined in ERISA cases as “more than a scintilla, but less than a preponderance.” Tucci

v. First Unum Life Ins. Co., 446 F.Supp.2d 473, 485 (D.S.C. 2006) (substantial evidence present

despite absence of independent physician's records as record lacked evidence of disability);

Anderson, 348 F.Supp.2d at 635 (finding that plaintiff's admission that he was working in his

wife's business was, when coupled with the plaintiff's reports to his doctors, "substantial evidence"

to support the decision to deny benefits); Davidson v. Kemper Nat'l Services, 231 F.Supp.2d 446,

451 (W.D. Va. 2002) (substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion). In light of the above chronology, including its

significant outreach efforts, United afforded Plaintiff every opportunity to provide information.

Thus, United conducted a full and fair review and its decision to deny benefits was reasonable

under the circumstances.

                     4. United’s Decision Was Not Influenced by a Conflict of Interest.

          Plaintiff argues that United was operating under a conflict of interest. (DE 14, pp. 13-14.)

However, Plaintiff’s conclusory assertion that United had fiduciary responsibilities to the
                                                  13
      6:19-cv-03537-JD         Date Filed 07/23/21       Entry Number 20         Page 14 of 14




employees and was also determining who to pay out LTD and how much to pay is not supported

by evidence in the record as to the effect of this relationship had on United’s decision. This factor

is only significant if the plaintiff points to “evidence of how the conflict of interest affected the

interpretation made by the administrator,” or evidence of “a history of biased claims

administration.” Fortier v. Principal Life Ins. Co., 666 F.3d 231, 236 n.1 (4th Cir. 2012). Here,

Plaintiff has not pointed to any evidence showing that a conflict influenced United’s determination

or any history of biased decisions.

        IV.     CONCLUSION

        For the reasons set forth above, Defendant’s Motion for Judgement on the Pleadings, DE

13, is GRANTED, and Plaintiff’s Motion for Judgement on the Pleadings, DE 14, is DENIED.

Because the Court affirms the denial of benefits, and in light of the relative resources of the parties,

the Court declines to award attorneys’ fees to either party.

        IT IS SO ORDERED.

                                                                _________________________
                                                                Joseph Dawson, III
                                                                United States District Judge

Greenville, South Carolina
July 23, 2021




                                                  14
